Citation Nr: 1037166	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  09-12 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for multiple joint pain, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

2.  Entitlement to a higher initial evaluation in excess of 50 
percent for the service-connected posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1982 to December 1982, 
and from November 1990 to June 1991, including service in 
Southwest Asia from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied service connection for multiple joint 
pain.  

Also on appeal is an October 2008 RO rating decision, which 
granted service connection for PTSD, and assigned a 30 percent 
evaluation effective November 13, 2007, the date of the Veteran's 
original claim of service connection.  During the course of the 
appeal, in a March 2009 rating decision, the RO increased the 
evaluation of the service-connected PTSD from 30 percent to 50 
percent, effective on November 13, 2007.  Inasmuch as a rating 
higher than 50 percent is available, and inasmuch as a claimant 
is presumed to be seeking the maximum available benefit for a 
given disability, the claim for higher rating as reflected on the 
title page remains viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In April 2010, the Veteran raised the issues of service 
connection for (1) chronic fatigue, and (2) irritable 
bowel syndrome.  The issues have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they must 
be referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.




REMAND

Upon review the Board finds that the claim of service connection 
for multiple joint pain and the claim for a higher initial 
evaluation for PTSD, must be remanded for further development.  

With regard to the claim of service connection for multiple joint 
pain, the Veteran underwent a VA examination in April 2008.  
Based on the examination results, the VA examiner found that the 
Veteran's primary difficulty was pain.  The VA examiner then 
opined that "I, personally, think that" the Veteran joint pain 
is related to working in a warehouse after service in a position 
that required "much heavy lifting."  For this reason, the VA 
examiner explained he found "it difficult to correlate" the 
Veteran's symptoms "with any type of difficulties that he had 
with a Gulf War syndrome, being exposed to sarin or cyclosarin."  
The VA examiner, however, then qualified his opinion.  He wrote 
that "I suppose it is possible but, at this point, until more 
information is available, I find it difficult to do so without a 
great deal of speculation.  

A VA examiner's conclusion that he cannot reach a conclusion 
"without resort to speculation" may be sufficient if the VA 
examiner supports this determination with an adequate 
explanation.  For instance, the VA examiner may find that there 
is inadequate factual information upon which to base an opinion; 
that the question does not fall within the limits of current 
medical knowledge or scientific development; that the condition 
manifested in an unusual way such that its cause or origin is 
unknowable; that there are other risk factors for developing the 
condition; or that the question presented is so outside the norm 
of practice that it is impossible for the clinician to use her or 
his medical expertise, training, and literature to render an 
opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

Here, the VA examiner's opinion is not adequate.  He found that 
he could not reach a favorable conclusion without "a great deal 
of speculation."  Such an opinion would only be sufficient if it 
was based on consideration of "'all procurable and assembled 
data'" that may be obtained through any "tests and records that 
might reasonably illuminate the medical analysis."  See Jones, 
23 Vet. App. at 390.  The VA examiner here did not indicate what 
further information was necessary to form a conclusion.  His 
opinion, on the other hand, does not indicate that "the time for 
obtaining other information has passed."  See id.  To the 
contrary, he specified that he needed to wait "until more 
information is available."  Under such circumstances, the VA 
examiner's opinion is not adequate, and the claim must be 
remanded for further evidentiary development and a follow-up VA 
examination.  See id.  

With regard to the claim for a higher evaluation for PTSD, the RO 
received a notice of disagreement (NOD) in March 2009, in which 
the Veteran indicated his disagreement with the rating assigned 
in the October 2008 rating decision (which awarded service 
connection for PTSD at 30 percent disabling).  Subsequently, the 
RO issued a second rating decision in March 2009, increasing the 
evaluation of the service-connected PTSD from 30 percent to 50 
percent.  Despite the Veteran's submission of an NOD, however, 
the RO did not issue a statement of the case (SOC).  Under the 
circumstances, the Board has no discretion and is obliged to 
remand this issue to the RO for the issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. 
Gober, 10 Vet. App. 433, 436 (1997).

The Veteran additionally wrote that he was receiving treatment at 
the Twin Ports VA clinic.  Upon remand, the RO should ensure that 
these identified treatment records have been obtained and 
associated with the claims file.  

For these reasons, the issues are REMANDED for the following 
action:

1. The RO should send the Veteran a letter 
requesting that he provide the names, 
addresses, and approximate dates of treatment 
for all health care providers who may have 
additional records pertinent to the remanded 
claims.   

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
pertinent records identified by the Veteran 
not already associated with the claims file.  
The RO should also obtain all of the 
Veteran's outstanding VA treatment records, 
to particularly include records from the Twin 
Ports VA clinic.  

All records obtained must be associated with 
the claims file.  Further, all attempts to 
procure any identified records must be 
documented in the claims file and, if any 
records cannot be obtained, a notation to 
that effect should be inserted in the file.  
The Veteran is to be notified of any 
unsuccessful efforts in order to allow him 
the opportunity to obtain and submit those 
records for VA review.

3.  Then, the RO should schedule the Veteran 
for a VA Gulf War examination to determine 
the nature, etiology and onset of the claimed 
multiple joint pain.  The entire claims file, 
including a copy of this remand, must be made 
available to the examiner for review.  
Accordingly, the examiner should review the 
pertinent evidence, including the Veteran's 
lay assertions, and also undertake any 
indicated studies.  

Based on the examination results, the 
examiner should indicate whether it is at 
least as likely as not that the Veteran has 
multiple joint pain that can be attributed to 
a known clinical diagnosis.  If the examiner 
concludes that the Veteran has multiple joint 
pain that is attributable to a known clinical 
diagnosis, the examiner is asked to provide a 
current diagnosis and specifically indicate 
whether it is at least as likely as not that 
the Veteran has a disorder that was incurred 
in or is otherwise etiologically related to 
his active service in the Persian Gulf War.

In offering this assessment, it is imperative 
that the examiner address (discuss) the 
Veteran's own lay assertions regarding the 
onset and continuity of his symptoms.

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  It is imperative that the examiner 
offer a detailed analysis for all conclusions 
and opinions reached supported by specific 
references to the Veteran's claims file, 
including the in-service and post-service 
medical records, and the Veteran's lay 
assertions.  

4.  Thereafter, the RO must issue the Veteran 
an SOC with respect to his claim for a higher 
initial evaluation for the service-connected 
PTSD, to include notification of the need to 
timely file a Substantive Appeal to perfect 
his appeal on the issue.

5.  After completing the requested actions, 
and any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claim of 
service connection for multiple joint pain in 
light of all pertinent evidence and legal 
authority and addressing all relevant 
theories of entitlement.  

If any benefit sought on appeal remains 
denied, the RO should furnish to the Veteran 
and his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons and 
bases for all determinations, and affords the 
appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

